 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
      ROSALINDA VILLAPUDUA,                              Case No. 1:18-cv-01465-LJO-EPG
12
13                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         REGARDING PLAINTIFF’S SOCIAL
14            v.                                         SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL                             (ECF No. 17)
      SECURITY,
16
                          Defendant.                     OBJECTIONS DUE WITHIN 21 DAYS
17
18
19
20           This matter is before the Court on Plaintiff’s complaint for judicial review of an

21   unfavorable decision by the Commissioner of the Social Security Administration regarding her

22   application for Disability Insurance Benefits and Supplemental Security Income.

23           At a hearing on December 3, 2019, the Court heard from the parties and, having reviewed

24   the record, administrative transcript, the briefs of the parties, and the applicable law, makes the

25   following Findings and Recommendations:

26      I.         Whether the ALJ’s Residual Functional Capacity Finding is Fatally Flawed

27           Plaintiff first argues that “The ALJ’s Residual Functional Capacity Finding is Fatally

28   Flawed,” because it failed to take into consideration all relevant evidence in the record and



                                                        1
 1   unfairly evaluated the medical opinions of record.
 2          A. The ALJ’s Discussion of the Medical Record
 3          Plaintiff summarizes various pieces of medical evidence not included in the ALJ’s
 4   summary of medical evidence, including Plaintiff’s diagnoses of Chronic Pain Syndrome and
 5   myofascial pain syndrome; clinical findings of “rigidity and guarding,” “trigger points,” “taut
 6   bands and jump signs,” restricted ranges of motion and radiculopathy (radiated pain) in Plaintiff’s
 7   neck and back, positive Gaenslen’s and Patrick’s signs; and a cervical MRI showing multilevel
 8   disc bulges from C5 to C7, facet arthrosis from C2 to T1 and multilevel cervical spondylolysis.
 9   (ECF No. 17, at p. 22).
10          In response, the Defendant Commissioner summarizes evidence supportive of the ALJ’s
11   RFC, including medical imaging showing no significant abnormalities; and physical examinations
12   showing full or nearly full strength, normal gait, normal reflexes, intact sensation and normal
13   muscle bulk and tone. Additionally, doctors repeatedly reported that Plaintiff was well
14   developed, well nourished, not in apparent distress, and had intact cranial nerves and normal
15   neurological examinations.
16          According to the Ninth Circuit, the decision of the Commissioner must be upheld if it is
17   supported by substantial evidence and if the Commissioner applied the correct legal
18   standards. Pagter v. Massanari, 250 F.3d 1255, 1258 (9th Cir. 2001). Substantial evidence is
19   “more than a mere scintilla but less than a preponderance; it is such relevant evidence as a
20   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108
21   F.3d 978, 980 (9th Cir. 1997) (citation omitted). In making a determination of disability, the ALJ
22   must develop the record and interpret the medical evidence. See Crane v. Shalala, 76 F.3d 251,
23   255 (9th Cir. 1996). In doing so, the ALJ must consider the “combined effect” of all the
24   claimant’s impairments without regard to whether any such impairment, if considered separately,
25   would be of sufficient severity. 20 C.F.R. § 416.923. However, in interpreting the evidence and
26   developing the record, the ALJ does not need to “discuss every piece of evidence.” Howard ex
27   rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003).
28          Here, while the ALJ’s summary of the medical evidence does not include all the evidence



                                                       2
 1   cited by Plaintiff, it does not demonstrate such a bias to render the decision legally erroneous.
 2   The ALJ begins her discussion of the medical evidence of record by summarizing various pieces
 3   of evidence that show the existence of a medically determinable physical impairment, as follows:
 4
            Over the whole record the claimant has reported experiencing back pain (6F/6),
 5
            neck pain (5F/2), and radicular pain radiating, e.g., over her lower extremities
 6          (2F/15). She has also reported experiencing numbness and tingling over her upper
            extremities (6F/4), accompanied by dispersed weakness (4F/12). She has
 7          specifically reported experiencing pain, numbness, and tingling in her hands and
            fingers. (4F/11.) She has also reported experiencing persisting headaches. (1F/2.)
 8
            Radiographs have provided a diagnostic basis for at least some of these reports.
 9          For instance, imaging in February 2016 revealed “mild degenerative changes”
            along the claimant’s cervical spine. (2F/29.) Other imaging on that occasion also
10          found disc-space narrowing along the claimant’s lumbar spine. (2F/31.) More
11          recent x-rays in May 2017 also found degenerative changes along the claimant’s
            lumbar spine. (5F/14.) On clinical examination sources have objectively noted
12          tenderness along the claimant’s pine (1F/4), and swelling in the claimant’s hands
            (5F/12). The claimant’s straight leg raise testing has also been positive. (4F/12.)
13          On these bases sources have diagnosed the claimant with evidence of degenerative
14          disc disease (4F/2), lumbar radiculopathy (6F/6), facet arthropathy (6F/4), cervical
            and lumber myofascial pain syndrome (4F/9), rheumatoid arthritis (2F/17),
15          generalized arthritis (2F/4), occipital neuralgia (4F/13), and migraine headaches
            (5F/2).
16
     (A.R. 25).
17
            Thus, while the ALJ did not address certain pieces of medical evidence that supported
18
     Plaintiff’s disability claim, the ALJ addressed evidence both supportive and contrary to Plaintiff’s
19
     disability claim. Moreover, substantial evidence supports the ALJ’s determination regarding the
20
     RFC. The Court thus recommends findings that the ALJ’s RFC is not subject to reversal on the
21
     basis that the ALJ unfairly omitted portions of the medical record supportive to Plaintiff’s
22
     position.
23
            B. The ALJ’s Rejection of Certain Opinions of Plaintiff’s Treating Physician
24
            Plaintiff next claims that the ALJ erroneously rejected the opinions of Dr. Wahid,
25
     Plaintiff’s treating physician.
26
            In social security disability cases, “[t]he ALJ must consider all medical opinion
27
     evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Generally, the opinion of
28



                                                        3
 1   a treating physician is entitled to more weight than the opinion of an examining physician, and
 2   more weight is given to the opinion of an examining physician than a non-examining
 3   physician. Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). Where a treating physician’s
 4   opinion is “well-supported by medically acceptable clinical and laboratory diagnostic techniques
 5   and is not inconsistent with the other substantial evidence” in the record, it must be given
 6   controlling weight. 20 C.F.R. § 404.1527(c)(2). The ALJ must provide clear and convincing
 7   reasons, supported by substantial evidence, for rejecting the uncontradicted opinion
 8   of treating physicians. Ghanim, 763 F.3d at 1160; see also Thomas v. Barnhart, 278 F.3d 947,
 9   957 (9th Cir. 2002) (holding that ALJ can reject uncontradicted treating physician’s opinion “by
10   setting out a detailed and thorough summary of the facts and conflicting medical evidence, stating
11   his own interpretation thereof, and making findings”) (internal quotation marks and citation
12   omitted). Where contradicted, the opinion of treating physicians may be rejected only for
13   “specific and legitimate reasons that are supported by substantial evidence.” Ghanim, 763 F.3d at
14   1160.
15            Here, Dr. Wahid’s opinions were contradicted by the state agency medical consultants.
16   (Exhibits 1A, 2A, 5A, 6A). Thus, this Court looks to whether the ALJ provided specific and
17   legitimate reasons that are supported by substantial evidence for rejecting the opinions of Dr.
18   Wahid.
19            The ALJ stated as follows regarding Dr. Wahid’s opinions:
20
              Ali Abdul Wahid, M.D., a treating source (7F), opined on the claimant’s residual
21
              functional capacities in June 2017. Dr. Wahid said that the claimant will be able to
22            lift ten-to-twenty pounds two-to-three hours per day. (7F.) He also said that the
              claimant can stand and walk two-to-three hours per day. (7F.) He said, however,
23            that he was unsure how long the claimant can sit in an eight-hour workday. (7F.)
              This opinion is given partial weight as well. Great weight is given to Dr. Wahid’s
24
              statement that the claimant can stand and walk two-to-three hours in an eight-hour
25            workday. As a treating source, Dr. Wahid is entitled to special deference under
              Social Security’s rules and regulations. Further, that assessment is consistent with
26            Dr. Gogna’s observation that the claimant was able to perform a full squat. (1F.)
27            Little weight is given to the remainder of this statement, however. This form
              provides little narrative explanation drawing a substantial connection between Dr.
28            Wahid’s conclusions and the claimant’s objective medical evidence of record.



                                                        4
            This statement also does not evidence knowledge of any of the claimant’s other
 1
            medical evidence of record. Finally, the remainder of Dr. Wahid’s conclusions are
 2          not consistent with the objective medical evidence of record. For example, the
            record indicates that the claimant will be able to lift and carry a full twenty pounds
 3          occasionally, including Dr. Gogna’s notation of the claimant exhibiting normal
            whole-body muscle strength (1F). Further, although the claimant must be allowed
 4
            an option to alternate between sitting and standing, and walking for up to ten
 5          minutes every hour, the evidence shows that the claimant will be able to remain on
            task while alternating, and will be able to sit for six hours in an eight-hour
 6          workday, and stand and walk for two hours in an eight-hour workday. For
 7          example, Dr. Gogna noted that at consultative examination the claimant walked
            into the examination room “without any difficulty,” sat comfortably, and was able
 8          to mount and dismount the examination table “without any problem” (1F). Dr.
            Chu also recorded the claimant exhibiting normal sensation, and negative bilateral
 9          straight leg raise testing (5F/3-4). Great weight is therefore given to Dr. Wahid’s
10          statement that the claimant can stand and walk two-to-three hours in an eight-hour
            workday. Little weight, however, is therefore given to the remainder of this
11          statement.
12          Dr. Wahid also opined on the claimant’s residual functional capacities in
13          September 2015. (6E.) In this form Dr. Wahid said that the claimant can only
            stand and walk thirty minutes in an eight-hour workday. (6E.) He also said that
14          the claimant will be required to elevate her legs throughout the workday. (6E.)
            This form is given little weight. This statement provides little narrative
15          explanation connecting Dr. Wahid’s opinions with the claimant’s medical
16          evidence of record. This form also does not evidence knowledge of any of the
            claimant’s other medical evidence of record. Finally, Dr. Wahid’s conclusions in
17          this statement are not consistent with the medical evidence of record, including Dr.
            Gogna’s observations of the claimant exhibiting full strength and substantially
18
            normal whole body range of motion on consultative examination (1F). This
19          statement is further not consistent with Dr. Chu’s observations of the claimant
            exhibiting full range of motion, and no swelling, in her ankles, knees, shoulders
20          and elbows (5F/3-4). Dr. Wahid’s form-opinion at Exhibit 6E is therefore
            accorded little weight.
21
     (A.R. 30).
22
            Plaintiff argues that this opinion deserves the deference of a treating physician. Plaintiff
23
     argues that there is no requirement for any opinion to be in narrative form, Dr. Wahid had actual
24
     knowledge of all of Plaintiff’s medical records as her long term primary care physician, and the
25
     ALJ is incorrect in find that objective medical evidence failed to support Dr. Wahid’s
26
     conclusions. Defendant, in contrast, argues that the ALJ correctly relied on objective medical
27
     evidence contrary to Dr. Wahid’s opinions, that Dr. Wahid failed to explain the basis for his
28



                                                       5
 1   conclusions, and that Dr. Wahid lacked at least some medical evidence.
 2          The Court has reviewed Dr. Wahid’s opinions. The June 2017 opinion is very brief
 3   indeed. (Exhibit 7F, at A.R. 482). It consists of one page. The objective findings cited are “disc
 4   problem low back on MRI.” Dr. Wahid states that he is “unsure” how long Plaintiff can sit for an
 5   8-hour day. The September 2015 opinion is also only one page. The objective findings relied on
 6   are “MRI, blood work.” Here, Dr. Wahid says that Plaintiff can only sit 30-60 minutes over the
 7   entire work day. (Exhibit 6E, 282).
 8          Upon consideration, the Court finds that the ALJ stated specific and legitimate reasons
 9   supported by independent evidence for the weight given to Dr. Wahid’s opinions, especially in
10   light of the contradictory opinions of other physicians. The ALJ properly acknowledged Dr.
11   Wahid’s role as treating physician. The ALJ appropriately noted the brevity of the opinion,
12   especially regarding support for the conclusions regarding time sitting and standing per day. The
13   ALJ pointed to specific pieces of objective evidence that did not support that opinion. While
14   Plaintiff cites to other evidence that would support Dr. Wahid’s opinion, this alone is not
15   sufficient to render the ALJ’s determination legally deficient. Moreover, Dr. Wahid’s citation to
16   an MRI and blood work is unsatisfying in light of other objective medical evidence cited by the
17   ALJ. The Court agrees with Plaintiff that the ALJ’s reasoning based on Dr. Wahid’s lack of
18   review of other medical evidence is not supported. However, it is also true that Dr. Wahid’s
19   opinion makes no attempt to navigate the various objective medical evidence to support his
20   opinion.
21          Thus, this Court recommends finding that the ALJ’s weight given to Dr. Wahid was
22   sufficient and should be affirmed.
23          C. The ALJ’s Treatment of the Opinion of Dr. Gogna, Consultative Examiner
24          Plaintiff next claims that the ALJ failed to give legally adequate reasons for partially
25   rejecting the opinion of Dr. Gogna, an examining physician.
26          Dr. Gogna’s opinions were contradicted by the state agency medical consultants.
27   (Exhibits 1A, 2A, 5A, 6A). Therefore, under the legal standards cited above, the Court looks to
28   whether the ALJ set forth specific and legitimate reasons supported by substantial evidence.



                                                       6
 1          The ALJ gave the following reasons for the weight given to Dr. Gogna’s opinions:
 2
            Harjit Gogna, M.D., the claimant’s internal medicine consultative examiner (1F),
 3          opined on the claimant’s functional capacities in June 2015. Dr. Gogna said that
            the claimant can only lift ten pounds only occasionally. She also said that the
 4          claimant “may have difficulty” performing “any” climbing, stooping, and
            crouching. This opinion is given partial weight. Great weight is given to Dr.
 5
            Gogna’s conclusion that the claimant can stand and walk for two hours in an eight-
 6          hour workday, and her conclusion that the claimant can sit without limitations.
            Great weight is also given to Dr. Gogna’s conclusion that the claimant has no
 7          limitations in reaching, handling, fingering, or feeling. Dr. Gogna personally
 8          examined the claimant. Further, those assessments are consistent with Dr.
            Gogna’s own examination results, including her observation of the claimant able
 9          to complete a full squat without limitation (1F). Little weight, however, is
            accorded the remainder of Dr. Gogna’s opinions. Although Dr. Gogna personally
10          examined the claimant, she assessed the claimant on only one occasion, and did
11          not have personal experience with the claimant’s functional abilities. These
            statements are also equivocal and indefinite (“may have difficulty”). The
12          remainders of Dr. Gogna’s statements are further inconsistent with the objective
            medical evidence of record, including providers’ numerous descriptions of the
13          claimant as neurologically “intact,” or “normal,” (2F/1, 7, 9, 11, 13, 15, 17, 19, 21,
14          23, 25, 53, 56, 58, 80, 82, 84, 87, 90, 92). The remainder of Dr. Gogna’s
            assessments are also inconsistent with notations of the claimant revealing normal
15          neck range of motion (5F/12), and substantial retained strength (“4/5”) in her
            lower extremities (4F/12). The remainder of Dr. Gogna’s opinions—especially
16          her statement that the claimant may have difficulty performing any climbing,
17          stooping, crouching, kneeling, and crawling—are further inconsistent with the
            results of Dr. Chu’s consultative examination, which found, e.g., “normal” range
18          of motion in the claimant’s hips, normal sensation, and negative bilateral straight
            leg raise testing (5F/3-4). Great weight is therefore given to Dr. Gogna’s
19
            conclusion that the claimant has no limitations in reaching, handling, fingering, or
20          feeling. Little weight, however, is accorded the remainder of Dr. Gogna’s
            opinions.
21
22   (A.R. 28-29).
23          The Court has reviewed these reasons in light of the arguments of all parties and
24   recommends finding that it is sufficiently specific and legitimate supported by substantial
25   evidence. The ALJ analyzed Dr. Gogna’s opinions in detail and provided specific and legitimate
26   reasons supported by relevant citations for the weight the ALJ gave to those opinions.
27   \\\
28   \\\



                                                       7
 1      II.      The ALJ’s Consideration of Subjective Symptom Testimony
 2            Finally, Plaintiff claims that the ALJ failed to give clear and convincing reasons for
 3   rejecting Plaintiff’s testimony.
 4            According to the Ninth Circuit:
 5
              A two-step process is employed for evaluating a claimant's testimony regarding
 6            the severity and limiting effect of the claimant's symptoms. Vasquez v. Astrue,
              572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must determine whether the
 7            claimant has presented objective medical evidence of an underlying impairment
              ‘which could reasonably be expected to produce the pain or
 8
              other symptoms alleged.’ ” Lingenfelter v. Astrue, 504 F.3d at
 9            1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)).
              When doing so, “the claimant need not show that her impairment could reasonably
10            be expected to cause the severity of the symptom she has alleged; she need only
11            show that it could reasonably have caused some degree of the symptom.” Smolen
              v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
12
              “Second, if the claimant meets this first test, and there is no evidence of
13            malingering, ‘the ALJ can reject the claimant's testimony about the severity of [the
              claimant's] symptoms only by offering specific, clear and convincing reasons for
14
              doing so.’ ” Lingenfelter, 504 F.3d at 1036 (quoting Smolen, 80 F.3d at 1281). A
15            general assertion that the claimant is not credible is insufficient; the ALJ must
              “state which ... testimony is not credible and what evidence suggests the
16            complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
17            The reasons proffered must be “sufficiently specific to permit the reviewing court
              to conclude that the ALJ did not arbitrarily discredit the
18            claimant's testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal
              citation omitted). If the “ALJ's credibility finding is supported by substantial
19            evidence in the record, [the court] may not engage in second-guessing.” Thomas v.
20            Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted).
              Here, the ALJ found objective medical evidence of an underlying impairment. The Court
21
     looks, therefore, to whether the ALJ rejected the claimant’s testimony about the severity of her
22
     symptoms by offering specific, clear and convincing reasons for doing so.
23
              The ALJ provided the following reasons for rejecting the claimant’s testimony about the
24
     severity of her symptoms:
25
             After careful consideration of the whole record, it is apparent that the claimant’s
26           allegations in this case cannot be wholly accepted.
27            Most importantly, the objective medical evidence does not [sic] physical
28            conditions of a severity consistent with the claimant’s alleged impairments.. . .



                                                         8
     Specifically, the claimant’s conditions, even in combination, have not resulted in
 1
     acute functional limitations. Rather, providers have often noted the claimant with
 2   substantial retained functionality. The claimant’s predominantly normal physical
     functioning was especially evidence on internal medicine consultative examination
 3   with Harjit Gogna, M.D., in June 2015. (1F.) On that occasion Dr. Gogna
     observed that the claimant walked into the examination room “without any
 4
     difficulty,” sat comfortably, and was able to mount and dismount the examination
 5   table “without any problem.” The claimant also revealed entirely full and normal
     whole-body muscle strength, Dr. Gogna saying that the claimant’s muscle builk,
 6   tone, and strength throughout her upper and lower extremities was “normal.” The
 7   claimant had normal (“5/5”) grip strength. . . . Dr. Gogna even recorded that the
     claimant was able to complete a full squat without limitation. (1F).
 8
     ...
 9
10   The other objective and empirical evidence has been substantially consistent with
     Dr. Gogna’s findings, revealing considerable retained functioning. For example,
11   on at least twenty separate occasions between August 2014, and January 2016,
     providers in Exhibit 2F said that the claimant’s neurological examination was
12   either “intact,” or “normal.” . . .
13
     The claimant similarly revealed substantial retained functioning on multi-point
14   consultative examination with Michelle Chu, M.D., in March 2016—two years
     after the claimant’s alleged onset date. (5F/3-4.) On that occasion, Dr. Chu found
15   the claimant’s joints over her whole-body substantially normal. For example, Dr.
16   Chu said that the claimant revealed full range of motion, and no swelling, in her
     ankles, knees, shoulders, and elbows. . .
17
     ...
18
19   In sum, considering all the medical evidence, the severity of the claimant’s
     conditions reflected in those records is inconsistent with the claimant’s allegations
20   of debilitating impairments. Especially convincing are Dr. Gogna’s assessment of
     full whole-body strength, and predominantly normal whole-body range of motion.
21
     Dr. Chu’s notations of substantial whole-body range of motion, and negative
22   straight leg raising, is also persuasive. That evidence is inconsistent with the
     claimant’s allegations that her impairments prohibit her from working.
23
     The claimant’s own reported functionality is further inconsistent with a finding of
24
     disability. The claimant alleges that spinal pathologies prohibit her from working.
25   (3E.) However, she told internal medicine consultative examiner Gogna, M.D.,
     that she remains able to drive a motor vehicle. (1F.) The claimant also told doctor
26   Gogna that she retains the manipulative capacities required to use a telephone.
27   (1F.) She also related that she occasionally goes for walks outdoors. (1F.) In the
     claimant’s function report the claimant stated that she remains able to prepare at
28   least basic meals, and complete simple household chores. (5E.) She also reported



                                                9
                  that she is able to drive a motor vehicle, and shop in stores in intervals up to thirty
 1
                  minutes. (5E.) The undersigned also notes that the claimant was able to hand
 2                write detailed answers in that Report.

 3
     (A.R. 27-29).
 4
                  Plaintiff challenges this reasoning by pointing to other medical evidence supportive of
 5
     Plaintiff’s physical complaints. However, Plaintiff does not challenge that the objective medical
 6
     evidence cited by the ALJ is in fact inconsistent with Plaintiff’s allegations. Moreover, regarding
 7
     her reported activities, while they do not necessarily demonstrate her ability to work, they call
 8
     into question Plaintiff’s testimony, as described earlier in the ALJ’s opinion, that Plaintiff could
 9
     not “attend to her personal hygiene, prepare meals, and complete household chores.” (A.R. 25).
10
                  The Court recommends finding that the ALJ’s reasons for not fully crediting Plaintiff’s
11
     subjective symptom testimony were sufficiently specific and clear and convincing.
12
           III.      Conclusion
13
                  Accordingly, the undersigned HEREBY RECOMMENDS that the decision of the
14
     Commissioner of Social Security be affirmed and the Clerk of the Court be directed to close the
15
     case.
16
                  This Findings and Recommendation is submitted to the assigned United States District
17
     Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local
18
     Rules of Practice for the United States District Court, Eastern District of California. Within
19
     TWENTY-ONE (21) days after service of the Findings and Recommendation, Petitioner may
20
     file written objections with the court and serve a copy on all parties. Such a document should be
21
     captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned
22
     United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28
23
     U.S.C. § 636(b)(1)(C).
24
     \\\
25
     \\\
26
     \\\
27
     \\\
28



                                                             10
 1          The parties are advised that failure to file objections within the specified time may waive
 2   the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     December 17, 2019                          /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      11
